Title: From Benjamin Franklin to Daniel Lathrop Coit, 14 January 1784
From: Franklin, Benjamin
To: Coit, Daniel Lathrop


          
            
              [January 14, 1784]
            
            Dr. Franklin requests the honour of Mr. Coit’s Company at Dinner on Sunday the 18. Inst
            
            
              Passy, Jany. 14 1784.
            
          
          
            The favour of an Answer is desired.
          
         
          Addressed: A Monsieur / Monsieur Coit. chez / Mr. Carter / Hotel d’Angleterre / Rue des Filles St Thomas.
          Endorsed: Doctr. Franklin’s Billet to Dine
        